EDMONDS, J.
The appellant in this ease is the purchaser of land under á contract made with Harold G. Ferguson Corporation. He later surrendered it for one with Quartz Hill Land and Development Company.  He is in exactly the same position as the appellants in the case of Hill v. Citizens National Trust & Savings Bank of Los Angeles, L. A. No. 15079, this day decided (ante, p. 172 [69 Pac. (2d) 853]), and the facts are substantially the same in both cases. The cases were tried together and the same principles apply to each.
For the reasons stated in the Hill case the judgment is affirmed.
Shenk, J., Curtis, J., and Langdon, J., concurred.